IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


M4 HOLDINGS, LLC, A NEW JERSEY     :   No. 499 MAL 2020
LIMITED LIABILITY COMPANY AND      :
BOULDERVIEW PROPERTIES, LLC, A     :
PENNSYLVANIA LIMITED LIABILITY     :   Petition for Allowance of Appeal
COMPANY ,                          :   from the Order of the
                                   :   Commonwealth Court
                Respondent         :
                                   :
                                   :
          v.                       :
                                   :
                                   :
LAKE HARMONY ESTATES PROPERTY      :
OWNERS' ASSOCIATION, A             :
PENNSYLVANIA NON-PROFIT            :
CORPORATION,                       :
                                   :
                Petitioner         :



M4 HOLDINGS, LLC, A NEW JERSEY     :   No. 500 MAL 2020
LIMITED LIABILITY COMPANY AND      :
BOULDERVIEW PROPERTIES, LLC, A     :
PENNSYLVANIA LIMITED LIABILITY     :   Petition for Allowance of Appeal
COMPANY ,                          :   from the Order of the
                                   :   Commonwealth Court
                Respondent         :
                                   :
                                   :
          v.                       :
                                   :
                                   :
LAKE HARMONY ESTATES PROPERTY      :
OWNERS' ASSOCIATION, A             :
PENNSYLVANIA NON-PROFIT            :
CORPORATION,                       :
                                   :
                Petitioner         :
                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.




                     [499 MAL 2020 and 500 MAL 2020] - 2